               Case 1:20-cv-03178-SAG Document 1 Filed 11/02/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JEANNE MAGEE                                            *

          Plaintiff                                     *

v.                                                      *      Civil Action No.:

ALL JERSEY JANITORIAL SERVICES,                         *
INC., et al.

          Defendants                                    *

*         *       *      *       *       *      *       *      *       *       *      *       *

                                      NOTICE OF REMOVAL

          Petitioner/Defendant, All Jersey Janitorial Services, Inc., (hereinafter referred to as

“Defendant AJJS” or “Petitioner”), by its undersigned attorneys, pursuant to 28 U.S.C. §1441 et.

seq., files this Notice of Removal of this action from the Circuit Court for Baltimore County,

Maryland, in which it is now pending, to the United States District Court for the District of

Maryland, and in support thereof respectfully avers as follows:

          1.      Petitioner has been named as a Defendant in a suit filed in the Circuit Court for

Baltimore County, Case No.: C-03-CV-20-002851. Suit was originally filed on July 23, 2020, and

the Petitioner was originally served on October 6, 2020.

          2.      Plaintiff, Jeanne Magee, is a resident of Baltimore County, Maryland.

          3.       Defendant AJJS, is a Corporation with its principal office located in Freehold, New

Jersey.

          4.      Defendant, Target Stores, Inc. (“Co-Defendant Target”), is a Corporation with its

principal office located in Minneapolis, Minnesota. Co-Defendant Target was served on October

6, 2020.
            Case 1:20-cv-03178-SAG Document 1 Filed 11/02/20 Page 2 of 3



       5.      The above-entitled action is one in which this Court has original jurisdiction

pursuant to Title 28 U.S.C. §1331, and Title 28 U.S.C. §1332. Petitioner seeks to remove this

action to this Court under Title 28 U.S.C. §1441.

       6.      Filed herewith are copies of the Writ of Summons for Defendant AJJS (Exhibit A),

and Plaintiffs’ Complaint and Demand for Jury Trial (Exhibit B), which was served on Defendant

AJJS on October 6, 2020.

       7.      The above-entitled matter is a civil action in which Plaintiff seeks compensatory

damages against Defendant AJJS for bodily injuries allegedly sustained as a result of a motor

vehicle accident that occurred on July 5, 2019.

       8.      Petitioner is entitled to removal because there is complete diversity of citizenship

between the Plaintiff and Defendants and the amount in controversy exceeds $75,000. Plaintiff is

a citizen of the State of Maryland. Defendant AJJS’ principal place of business is located in the

State of New Jersey. Co-Defendant Target’s, principal place of business is in the State of

Minnesota. The Plaintiffs’ Complaint seeks judgment that “exceeds $75,000.00” in compensatory

damages.

       WHEREFORE, Petitioner/Defendant AJJS, respectfully requests that the above-entitled

action be removed from the Circuit Court for Baltimore County, Maryland to the United States

District Court for the District of Maryland.
          Case 1:20-cv-03178-SAG Document 1 Filed 11/02/20 Page 3 of 3



                                            Respectfully submitted,


                                            /s/ Andrew Stephenson
                                            Andrew T. Stephenson, Esq.
                                            Fed Bar No.: 26504
                                            FRANKLIN & PROKOPIK, P.C.
                                            Two North Charles St., Suite 600
                                            Baltimore, MD 21201
                                            (410) 752-8700
                                            (410) 752-6868 – FAX
                                            astephenson@fandpnet.com
                                            Attorneys for Defendant,
                                            All Jersey Janitorial Services, Inc.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 2nd day of November 2020 a copy of Defendant, All

Jersey Janitorial Service Inc.’s, Notice of Removal, was filed electronically through the Court’s

ECF system and mailed, first-class mail, postage prepaid to:

       David Muncy, Esq.
       Plaxen & Adler, P.A.
       10211 Wincopin Circle, Suite 620
       Columbia, MD 21044
       Attorneys for Plaintiff

       Target Stores, Inc.
       351 West Camden Street
       Baltimore, MD 21201

                                            /s/ Andrew Stephenson
                                            Andrew Stephenson
